DECISION
MORROW, Chief Justice.
Faaea filed his application to be registered as the matai of the Malae family in Olosega. Tootoo filed an objection and became a candidate for the name Malae himself. The undisputed testimony showed that each candidate complied with the requirements of Sec. 81 of the Codification of the Regulations and Orders for the Government of American Samoa, setting forth the statutory pre-requisites for eligibility to a matai title. The requirements of this section may, therefore, be put to one side.
Formerly the law was to the effect that the court in the decision of a matai name case should award the name to the candidate with the best hereditary right. In 1937 the Governor, pursuant to a resolution adopted by the Fono of that year, enacted the following:
“In the trial of Matai name cases, the High Court shall be guided by the following in the priority listed:
1. The wish of the majority of the family.
*962. The forcefulness, character, personality, and leadership of the candidate.
3. The best hereditary right in which the male and female descendants shall be equal in the family where this has been customary, otherwise, the male descendant shall prevail.
4. The value of the holder of the Matai name to the Government of American Samoa.”
Sec. 79, 4A of the Codification of the Regulations and Orders for the Government of American Samoa.
We shall now consider the case with respect to each of the mattérs delineated in the statute.
1. Each party introduced in evidence a petition purporting to be signed by various members of .the Malae family favoring his candidacy for the name. Faaea objected to the inclusion of certain names on Tootoo’s petition while Too-too made a similar objection with respect to some of the names on Faaea’s petition. Regardless of whether such objections were valid in whole or in part, it is sufficient to say that the evidence clearly showed that Tootoo prevails over Faaea on the issue of the “wish of the majority of the family.”
2. Faaea is a latu. He helped to build the Samoan Public Library and he built a church and two copra sheds for the use of the public in Olosega without any charge. He has served as pulenuu of Olosega. Both candidates cut copra and make Samoan curios for sale. Each has productive plantations. Faaea has never been convicted of a criminal offence. Tootoo admitted on the witness stand that he had been convicted of two public offences, one of them being larceny. He also admitted that the matai name Tootoo which he had been using for some years was not registered. Sec. 79(8) of the Codification of the Regulations and Orders for the Government of American Samoa makes it a public offence to use a matai name without having the same registered. Both candidates have attended school. The *97evidence showed that Faaea’s schooling was more extensive than that of Tootoo which leads us to believe that Faaea has the better education.
Considering the evidence bearing on the issue of “forcefulness, character, personality, and leadership” of the respective candidates, we have reached the conclusion that Faaea prevails over Tootoo on the second issue.
3. Faaea is the true son of Malae Levi. Tootoo is the great-grandson of Malae Leafeafega. Faaea has one half Malae blood in his veins. Tootoo one eighth. Faaea, therefore, having four times as much Malae blood as Tootoo has the better hereditary right to the name and prevails over Tootoo on the third issue.
4. On the issue of value to the Government of American Samoa we think the evidence very clearly shows that Faaea will be more valuable to the Government than Tootoo. Faaea has an excellent personality, a splendid character and is an industrious man. We think for these reasons that he will be a good leader for the Malae family. A good matai for a large family, as the Malae family is, is an asset to the Government. Faaea produces more wealth than Tootoo, i.e., more of the things that the Samoan people can use, or sell and use the proceeds thereof for the purchase of things they use, than does Tootoo. Also Faaea’s services as a carpenter are of value to his family and the Samoan people. He prevails over Tootoo on the fourth issue.
Since Faaea prevails over Tootoo on the second, third and fourth issues, it follows that under the law he should be registered as the Malae, and the Attorney General will be so advised.
Costs in the sum of $25.00 are hereby assessed against Tootoo, the same to be paid within sixty days.